Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objection to specification has been overcome by amendment.
	The 112(b) rejection of claims 13 and 19 has been overcome by amendment.

Response to Arguments
Applicant’s arguments, see Pg. 12 ln. 1-15, filed 7/11/2022, with respect to the rejection(s) of claim(s) 1-2, 5, 8-9, 12, 15-16 and 18 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luukalla et al. (US-PGPUB 2011/0258430 A1) and Sullivan, J., "Secure Analytics: Federated Learning and Secure Aggregation," October 15, 2018. Luukalla describes an identity-based encryption scheme in which a trusted third party publishes a master public key and maintains a master private key. Any party can generate a public key using the master public key and an ID. Once authorized, a party can request a private key from the trusted third party. See paragraph [0032]. Since Luukalla is directed to facilitating secure communication between parties, one of ordinary skill in the art could modify Kreuter to utilize an identy-based encryption scheme described by Luukalla, which would satisfy the limitation of the plurality of public encryption keys generated based on a master public encryption key and a master private encryption key. Sullivan describes how secure aggregation is combined with federated learning. See Pg. 2 Sec. 3. While Kreuter merely suggests combining the disclosed secure aggregation method with federated learning, Sullivan explicitly teaches how the two concepts fit together. Therefore, one of ordinary skill in the art could combine the teachings of Sullivan and Krueter to incorporate federated learning into the disclosed secure aggregation method of Kreuter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 8-9, 12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al. (WO 2018/031597 A1) in view of Luukalla (US-PGPUB 2011/0258430 A1) and Sullivan, J., "Secure Analytics: Federated Learning and Secure Aggregation," October 15, 2018., hereinafter Luukalla and Sullivan. 

	Regarding claim 1, Kreuter discloses a method, comprising: 
facilitating distribution of a plurality of public encryption keys to a plurality of participants in a federated learning system, (Fig. 1 #102, [0036]; [0092], “federated learning”)
receiving a first plurality of responses from the plurality of participants, (Fig. 1 #103, [0037], “submits cipher text to the server”)
and wherein each respective response and is encrypted using a respective public encryption key of the plurality of public encryption keys; (Fig. 1 #103, [0037], “cipher text”)
generating a first aggregation vector based on the first plurality of responses; ([0043], “message”)
retrieving a first private encryption key using the first aggregation vector; and ([0054], “Diffie-Hellman secret value”)
generating an aggregated machine learning model based on the first private encryption key and the first plurality of responses. (Fig. 3 #303, [0080])
Kreuter fails to explicitly disclose the plurality of public encryption keys generated based on a master public encryption key and a master private encryption key and wherein each respective response of the first plurality of responses was generated comprises machine learning model parameters determined based on training a local machine learninq model usinq data local to a respective participant of the plurality of participants. 
Luukalla teaches the plurality of public encryption keys generated based on a master public encryption key and a master private encryption key; (Luukalla, [0032], “… a trusted third party, called the private key generator (PKG) first publishes a master public key, and retains a corresponding master private key. Given the master public key, any party can compute a public key…”)
Luukalla is directed to facilitating secure communication between multiple parties in a cryptosystem. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter to incorporate the teachings of Lukalla to include the plurality of public encryption keys generated based on a master public encryption key and a master private encryption key. Such modifications would be motivated because the authenticity of the public keys is guaranteed as long as the transport of the private keys to the corresponding user is kept secure. (Luukalla, [0032])
Sullivan teaches wherein each respective response of the first plurality of responses comprises machine learning model parameters determined based on training a local machine learninq model usinq data local to a respective participant of the plurality of participants, (Sullivan, Pg. 2 Sec. 2.1.2, “Users send updates xu's to server once they collect new data.”; Sec. 3 “The secure aggregation primitive can be used to privately combine the outputs of local machine learning on user devices in order to update a global model.”)
Sullivan is directed to the combination of federated learning and secure aggregation. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreuter in view of Luukalla to incorporate the teachings of Sullivan to include wherein each respective response of the first plurality of responses comprises machine learning model parameters determined based on training a local machine learninq model usinq data local to a respective participant of the plurality of participants. Such modification(s) would be motivated to ensures a user that they can share an update knowing that the service provider will only see that update after it has been averaged with those of other users. (Sullivan, Pg. 2 Sec. 3)

Claims 8 and 15 are substantially similar to claim 1, therefore claims 8 and 15 are similarly rejected as being obvious over Kreuter in view of Luukalla and Sullivan.

	Regaridng claims 2, 5, 9, 12, 16 and 18, the claims remain in their original form. Therefore the rejections made in the prior Non-Final office action filed on 4/11/2022 still apply in view of Luukalla and Sullivan.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter in view of Luukalla and Sullivan as applied to claim 1 above, and in further view of Huang (CN 110378488 A) and Gambs, S. et al., “Scalable and Secure Polling in Dynamic Distributed Networks.” 2012 IEEE 31st Symposium on Reliable Distributed Systems (2012): 181-190, hereinafter Huang and Gambs.

Regarding claims 3, 10 and 17, the claims remain in their original form. Therefore the rejections made in the prior Non-Final office action filed on 4/11/2022 still apply in further view of Luukalla and Sullivan.
	
Claims 4, 6, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter in view of Luukalla and Sullivan as applied to claim 1 above, and in further view of Bonawitz, K. et al., 2017. “Practical secure aggregation for privacy-preserving machine learning.” In Proceedings of the 2017 ACM SIGSAC Conference on Computer and Communications Security. ACM, ACM, 1175-1191, hereinafter Bonawitz. 

Regarding claims 4, 6, 11, the claims remain in their original form. Regarding claims 13 and 19, the amendments do not substantially change the limitations over the original claims. Therefore, the rejections made in the prior Non-Final office action filed on 4/11/2022 still apply in further view of Luukalla, and Sullivan.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter in view of Luukalla and Sullivan as applied to claim 1 above, and in further view of Shi et al. (US Patent No. 8,555,400), hereinafter Shi.

Regarding claims 7, 14, and 20, the claims remain in their original form. Therefore, the rejections made in the prior Non-Final office action filed on 4/11/2022 still apply in further view of Luukalla, and Sullivan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asayag, et al. (WO 2020/061593 A1) – Regarding decentralized key generation and distribution over a blockchain-based network.
Trevethan (WO 2019/116157 A1) – Regarding secure determination of a solution (S) to a computational task by a dealer- free threshold signature group.
Joye (WO 2016/048777 A1) – Regarding an identity-based XOR homomorphic cryptosystem.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496 
                                                                                                                                                                                                       /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496